DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 7, 2022 has been entered. Claims 1 and 5-16 remain pending in the application. Claims 1, 8, 13, and 14 are noted as amended, claims 2-4 are noted as cancelled, and claim 16 is noted as newly added. Applicant’s amendments to the drawings, specification, and claims have overcome all previous objections and 112(b) rejections set forth in the Non-Final Office Action mailed March 18, 2022 and all objections and rejections therein have been withdrawn.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 depends from cancelled claim 4 which depended from claim 1. For that reason, claim 5 is interpreted as depending from claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco et al. (WO 2018218175), hereinafter referred to as Velasco, in view of Reihsen et al. (US PGPub 20130085736), hereinafter referred to as Reihsen, further in view of Crowther et al. (US PGPub 20200357176), hereinafter referred to as Crowther, and further in view of Jabbour et al. (US PGPub 20160140876), hereinafter referred to as Jabbour.
In regards to claim 1, Velasco teaches an apparatus for laparoscopic surgical training (Fig 1, Ref 10; Paragraph 0084 teaches a surgical training device for practicing laparoscopic surgeries), comprising: 
a physical simulator unit (Fig 1, Ref 10 (attached below); Paragraph 0084 teaches a surgical training device that is a physical simulated training device for a trainee); 
a physical tissue model (Fig 4, Ref 113; Paragraphs 0098, 0113 teach the simulator including simulated organs that include artificial tissue structures and organs); and 
a computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120 teach a computer and external displays for displaying various data, video feeds, and computing the various sensor data from the training device); 
wherein the physical simulator unit (Fig 1, Ref 10; Paragraph 0084) comprises at least one side wall (See annotated figure 1 below; Paragraph 0085 teaches the devices has sidewalls) and a removable internal base plate (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board); 
wherein the side wall (See annotated figure 1 below; Paragraph 0085) comprises: 
a central opening (Fig 1, Ref 22); and 
two or more laparoscopic surgical tools entry openings (See annotated figure 50 below; figure 3A, ref 90; Paragraph 0085 teach the device including fixed insertion ports and can include additional/multiple ports through which the trocars (surgical tools) Refs 212, 213 are inserted (see also figure 25 and paragraph 0108)); 
wherein the internal base plate (Fig 3A, Ref 89; Paragraph 0085) is arranged to hold the physical tissue model (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board) in the camera's field of view (Fig 50; Paragraph 0166) and in a position accessible to laparoscopic surgical tools (Fig 50, Refs 212-213; Paragraph 0166) when inserted in the two or more laparoscopic surgical tools entry openings (see annotated figure 50 below; figure 3A, ref 90; Paragraph 0085); and 
wherein the computing and display unit (Fig 28, Ref 239; Paragraphs 0087, 0120) is arranged to acquire video data from the camera (Paragraph 0087 teach recording the video from the cameras);
wherein the physical tissue model comprises tissue mimicking material (Paragraph 0088 teaches the tissue simulation region is made using layers of materials to simulate the look and/or feel of different types of tissue), which is further connected to the computing and display unit (Paragraph 0113 teaches the sensors are further connected to the microprocessor, memory, and video display (computing and display unit));
wherein physical manipulation of the internal wiring and sensors in the physical tissue model by the laparoscopic surgical tools (Paragraph 0113 teaches the instruments include sensors so a user’s inputs and manipulation of the tissue model by the laparoscopic surgical tools are recorded) is acquired as signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation).

    PNG
    media_image1.png
    361
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    730
    media_image2.png
    Greyscale

Velasco does not teach a central opening through which a camera is arranged to view the removable internal base plate, signal data from the physical tissue model, and to then utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit. However, Reihsen teaches a tissue model including sensors and electrical circuitry for sending signal data from the physical tissue model (Abstract; Paragraphs 0072, 0074 teach various sensors and circuitry that can be included in the model to measure deformation, force, or pressure exerted on the model and send or record the data as a voltage signal (signal data)) and the physical tissue model is embedded with internal wiring (Paragraph 0071 teaches the physical tissue model can include internal wiring made of metal wires) and sensors (Paragraph 0072 teaches the tissue model includes various sensors embedded in the tissue model) arranged to be connected to electronic circuitry (Paragraph 0074 teaches the sensors can be attached to cables or other detective means to produce a voltage signal from within the tissue model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including circuitry, wiring and sensors for sending signal data from the tissue model representing the manipulation of the model to the electronic circuitry and computing and display unit of Velasco by receiving the signal data as further sensor data. Additionally, as the limitation is interpreted as an intended use/functional limitation, the structure of Velasco is interpreted as being capable of reasonably performing the functionality as sensor data and signal data are similar inputs that can be received and used in the same way (see MPEP 2114). Upon such modification, the method and system of Velasco would include signal data from the physical tissue model and the physical tissue model is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
Velasco in view of Reihsen does not explicitly teach a central opening through which a camera is arranged to view the removable internal base plate and utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training using a user’s inputs, data from haptic sensors and tool contacts within the surgical environment (Paragraph 0038), and data of the virtualized surgical environment including from cameras (video data) (Paragraph 0032) generating the augmented or mixed reality video (visual information) in real-time based on the inputs and user interaction (Paragraph 0080); the video data acquired by the camera is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) to simulate the video feed of a real laparoscopic surgery (Paragraphs 0024, 0045 teach that the system can display different surgical experiences including the surgical fields and operating room for various surgical education including laparoscopic surgery (figures 3-5 show exemplary surgical videos)); and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s interaction (inputs/signal data)), and a merged video is displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation (merged video) is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco with the signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee of a real laparoscopic surgery and augmenting the video data from the camera with the sensor/signal data in real-time to generate an augmented (merged) video for displaying an overall merged video on the computing and display unit of Velasco. Upon such modification, the method and system of Velasco in view of Reihsen would include utilize the data sets to generate and display in real-time a customized mixed reality or augmented video; wherein the video data acquired by the camera is augmented in real-time and displayed in the computing and display unit to simulate the video feed of a real laparoscopic surgery; and which signal data is then used to generate in real-time a customized video augmentation to the video feed acquired by the camera, and a merged video is displayed in the computing and display unit. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets, to simulate a real surgical environment, and based on inputted sensor/signal data from manipulation of the tissue model are known techniques in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen and Crowther does not teach a central opening through which a camera is arranged to view the removable internal base plate. However, Jabbour teaches a central opening (Fig 2, Ref 14; Paragraph 0028 teaches the top of a laparoscopic simulator having a hole (opening)) through which a camera (Fig 2, Ref 16; Paragraph 0028-0029 teach a camera (phone or other cameras capable of transmitting an image to another monitor)) is arranged to view the removable internal base plate (Fig 2; Paragraph 0028-0030 teach the camera views through the hole to display/transmit the interior of the simulator (which would upon modification include the base plate of Velasco)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen and Crowther with the teachings of Jabbour, as the references and the claimed invention are directed to surgical training devices for laparoscopic training. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen and Crowther to incorporate the teachings of arranging the camera to view the interior of the simulator through a hold or central opening. Upon such modification, the method and system of Velasco in view of Reihsen and Crowther would include a central opening through which a camera is arranged to view the removable internal base plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Jabbour with Velasco in view of Reihsen and Crowther’s system in order to provide trainees with an interior view of the simulator using an adaptable camera like a smartphone or webcam that is portable and easily storable.
In regards to claim 5, Velasco in view of Reihsen does not teach wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time and displayed in the computing and display unit. However, Crowther teaches wherein manipulation of the physical tissue model with the laparoscopic surgical tools is augmented in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s inputs (manipulation of the simulated model)) and displayed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
In regards to claim 6, Velasco further teaches wherein the angle on the camera's principal axis is arranged to be perpendicular to the plane of the internal base plate (Figure 50, Ref 215 shows a camera at the top of the surgical trainer that is perpendicular to the base plate holding the model; see annotated figure below).

    PNG
    media_image3.png
    599
    697
    media_image3.png
    Greyscale

In regards to claim 12, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) of three-dimensional movements of the customized laparoscopic surgical tools (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction) inserted in the surgical tools’ entry openings (see annotated figure 50 above; figure 3A, ref 90; Paragraph 0085). Velasco and Velasco in view of Reihsen does not teach which data is then used to generate visual representations of the laparoscopic tools in the augmented video. However, Crowther further teaches which data is then used to generate visual representations of the laparoscopic tools in the augmented video (Paragraphs 0038, 0090-0091 teach the system receiving the data of the user inputs/manipulation of the laparoscopic tools and using the data to generate augmented or mixed reality video including representations of the tools).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco with the signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of the laparoscopic tools in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
In regards to claim 13, Velasco further teaches wherein two or more cameras (Paragraph 0166; Figure 50, Refs 215 shows three cameras). Velasco and Velasco in view of Reihsen do not explicitly teach the cameras are arranged to acquire stereoscopic depth related information from their field of view. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training including a camera pair arranged to acquire stereoscopic depth related information from their field of view (Paragraph 0032; “stationary stereo camera pair” thereby capable of performing the functional limitation of acquiring stereoscopic depth information as the cameras are a stereo pair).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of substituting the cameras of Velasco with the stereo camera pairs of Crowther to provide additional/further camera information. Upon such modification, the method and system of Velasco in view of Reihsen would include the cameras are arranged to acquire stereoscopic depth related information from their field of view. One of ordinary skill in the art would have found this modification obvious as the different types of cameras are well known in the art and merely substituting a camera with another type of camera, in this case a stereo camera pair, would have been obvious to try to one of ordinary skill in the art in order to provide further camera information for use in the simulation and improve the simulation features/data. 
In regards to claim 14, Velasco further teaches wherein the camera is in a camera housing (Figure 3, Ref 28 and Figure 50, Ref 215 show the camera in a housing including attached lighting implements), which housing further comprises lighting (Figure 50, Ref 718; Paragraph 0166 teach the cameras include a ring of IR light sources (lighting) (which can also be generic LED per paragraph 0085)) arranged to illuminate the inside of the physical simulator unit (Paragraph 0166 teaches the lights illuminate the inside of the training device), wherein the lighting is arranged to enhance for the camera elements of the physical tissue model, the background, or of the laparoscopic tools (Paragraph 0166; by illuminating the inside of the training device, the teachings of Velasco reasonably performs the functional limitation of “enhancing” the elements within the training device, including the tissue model, tools, and background; thereby illuminating the inside with visible light (Paragraph 0085) or IR light (Paragraph 0166) allows the camera to pick up the interior elements (enhanced)).
In regards to claim 15, Velasco further teaches wherein the physical simulator unit is in the shape of a box (Abstract; Paragraph 0086; Figure 1, Ref 10 shows a box) and comprises a top panel (Figure 1, Ref 14 shows a top panel), a bottom panel (Figure 2 shows a bottom panel where Ref 12 is pointed), two parallel fixed side panels (Figure 1 and 2, Refs 16/18 show side panels), two further side panels which are removable and parallel to each other (Figure 1 and 2, Ref 20 is a removable panel parallel to the back side of the device, having a second side panel removable would be mere duplication of parts (see In re Harza, 274 F.2d 669, 124 USPQ 378) or making the back side panel removable (making separable) which is also obvious to one of ordinary skill in the art (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349)); and wherein the side wall is the top panel (Figure 1, Ref 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Velasco in view of the case law cited above in order to provide users ease of access to the interior of the simulator in order to change base plates and move/manipulate the model within the simulator from either side.
In regards to claim 16, Velasco teaches a method (Paragraph 0007) for laparoscopic surgical training, comprising the steps of: 
holding a physical tissue model (Fig 3A, Ref 89; Paragraph 0085 teaches a removable tray (internal base plate) supporting the tissue model or skill board) in a camera's field of view (Fig 50; Paragraph 0166) and in a position accessible to laparoscopic surgical tools (Fig 50, Refs 212-213; Paragraph 0166); 
acquiring video data from the camera (Paragraph 0087 teach recording the video from the cameras) and signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation); 
wherein the physical tissue model comprises tissue mimicking material (Paragraph 0088 teaches the tissue simulation region is made using layers of materials to simulate the look and/or feel of different types of tissue), which is further connected to a computing and display unit (Paragraph 0113 teaches the sensors are further connected to the microprocessor, memory, and video display (computing and display unit)); 
physically manipulating the internal wiring and sensors in the physical tissue model with the laparoscopic surgical tools (Paragraph 0113 teaches the instruments include sensors so a user’s inputs and manipulation of the tissue model by the laparoscopic surgical tools are recorded); and
acquiring signal data (Paragraphs 0113, 0133 teach the sensors transmit and record signal data of the manipulation). 
Velasco does not explicitly teach acquiring signal data from the physical tissue model; generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; the tissue mimicking material embedded with internal wiring and sensors arranged to be connected to electronic circuitry; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit. However, Reihsen teaches a tissue model including sensors and electrical circuitry for acquiring signal data from the physical tissue model (Abstract; Paragraphs 0072, 0074 teach various sensors and circuitry that can be included in the model to measure deformation, force, or pressure exerted on the model and send or record the data as a voltage signal (signal data)) and the tissue mimicking material is embedded with internal wiring (Paragraph 0071 teaches the physical tissue model can include internal wiring made of metal wires) and sensors (Paragraph 0072 teaches the tissue model includes various sensors embedded in the tissue model) arranged to be connected to electronic circuitry (Paragraph 0074 teaches the sensors can be attached to cables or other detective means to produce a voltage signal from within the tissue model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including circuitry, wiring and sensors for sending signal data from the tissue model representing the manipulation of the model to the electronic circuitry and computing and display unit of Velasco by receiving the signal data as further sensor data. Additionally, as the limitation is interpreted as an intended use/functional limitation, the structure of Velasco is interpreted as being capable of reasonably performing the functionality as sensor data and signal data are similar inputs that can be received and used in the same way (see MPEP 2114). Upon such modification, the method and system of Velasco would include acquiring signal data from the physical tissue model and the tissue mimicking material is embedded with internal wiring and sensors arranged to be connected to electronic circuitry. One of ordinary skill in the art would have found this modification obvious as using a tissue model with electrical circuitry capable of sending signal data is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.
Velasco in view of Reihsen does not explicitly teach generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit. However, Crowther teaches a medical training device using augmented or mixed reality environment (paragraph 0023) including laparoscopic surgery training using a user’s inputs, data from haptic sensors and tool contacts within the surgical environment (Paragraph 0038), and data of the virtualized surgical environment including from cameras (video data) (Paragraph 0032) generating the augmented or mixed reality video (visual information) in real-time based on the inputs and user interaction (Paragraph 0080); augmenting the video data acquired by the camera in real-time (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time) and displaying in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation is displayed in a head mounted device (Ref 102) using a computer (Ref 105)) to simulate the video feed of a real laparoscopic surgery (Paragraphs 0024, 0045 teach that the system can display different surgical experiences including the surgical fields and operating room for various surgical education including laparoscopic surgery (figures 3-5 show exemplary surgical videos)); which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera (Paragraphs 0024, 0080 teach the mixed or augmented reality video is augmented in real-time based on the user’s interaction (inputs/signal data)); and merging and displaying the video augmentation and the video feed in the computing and display unit (Paragraphs 0037, 0039 teach the augmented simulation (merged video) is displayed in a head mounted device (Ref 102) using a computer (Ref 105)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the video data from the cameras of Velasco with the signal/sensor data of Velasco in view of Reihsen to generate a mixed or augmented reality video in real-time for the trainee of a real laparoscopic surgery and augmenting the video data from the camera with the sensor/signal data in real-time to generate an augmented (merged) video for displaying an overall merged video on the computing and display unit of Velasco. Upon such modification, the method and system of Velasco in view of Reihsen would include generating and displaying in real-time a customized mixed reality or augmented video from the video and signal data; augmenting the video data acquired by the camera in real-time and displaying in the computing and display unit to simulate the video feed of a real laparoscopic surgery; which signal data is then used to generating in real-time a customized video augmentation to the video feed acquired by the camera; and merging and displaying the video augmentation and the video feed in the computing and display unit. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video using the data sets, to simulate a real surgical environment, and based on inputted sensor/signal data from manipulation of the tissue model are known techniques in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 6 above, and further in view of Toly (US PGPub 20060232664).
In regards to claim 7, Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. However, Toly teaches a laparoscopic surgery training device using a camera with multiple angles including the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall (Paragraphs 0019, 0073, 0078 teach the camera can be angled to a position between 0 and 45 degrees but specifically 30 degrees (see also figure 3 which shows the “side wall” Ref 36 to which the camera (Ref 52) is angled).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Toly, as the references and the claimed invention are directed to Laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of an adjustable camera capable of viewing angles including 30 degrees from the plane of the side wall. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include the angle on the camera's principal axis is substantially at 30 degrees to the plane of the side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Toly with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to provide trainees and users with an adjustable field of view and a more realistic simulation of a true procedure (Toly paragraph 0010).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Trotta et al. (US PGPub 20130192741), hereinafter referred to as Trotta.
In regards to claim 9, Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the internal base plate comprises a pigmented silicone background, which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body. However, Trotta teaches wherein the internal base plate comprises a pigmented silicone background (Paragraph 0090 teaches human tissue models manufactured with pigmented silicone in order to provide more realistic skin tones), which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body (The recited limitation is interpreted as functional use that is not differentiated structurally from the prior art of  Trotta).
In this particular case, the pigmented silicone background of Trotta is capable of performing the function of being augmented within the video/AR display to show multiple backgrounds without any additional structural modification.   As such, the examiner takes the position that the Trotta’s disclosure of pigmented silicone background meets the limitation of “which background is then used in the augmented video to project multiple backgrounds onto the surface during different procedures that occur in several regions of the body.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Trotta, as the references and the claimed invention are directed to medical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of the tissue model including the base plate being manufactured of pigmented silicone in order to provide a more realistic model. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include wherein the internal base plate comprises a pigmented silicone background. One of ordinary skill in the art would have found this modification obvious as using pigmented silicone to form the base of a tissue model is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Trotta with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to provide users with more realistic tissue models.
Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Singh et al. (US PGPub 20170316720), hereinafter referred to as Singh.
In regards to claim 8, Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall. However, Singh teaches a laparoscopic training device wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall (Fig 1 Ref 14; Paragraphs 0028, 0036, 0051 teach the peg board (internal base plate) has an adjustable inclination of -45 degrees to +45 degrees which is capable of including a 30-degree angle with the back wall (side wall) Ref 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Singh, as the references and the claimed invention are directed to laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of base plate including a servo motor base to allow for an adjustable plate angle including an angle of 30 degrees with the side wall. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include wherein the internal base plate is at an incline, which imaginary continuation plane is substantially at 30 degrees to the plane of the side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Singh with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to provide trainees with various operating angles to train on easier and harder surgical situations and have varying view angles to train various techniques.
In regards to claim 10, Velasco further teaches wherein the physical tissue model is replaceable (Paragraph 0085 teach that the tissue model is supported by the tray which is removable and can be switched with other models or skill boards). Velasco does not teach wherein the physical tissue model is reconnectable to the circuitry, and wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency, and the computing and display unit is programable to represent an augmented video compatible with said tissue.
However, Reihsen teaches wherein the physical tissue model is arranged to represent various human (Abstract; Paragraph 0026 teaches the simulated tissue can include human tissue) or animal (Paragraph 0026 teaches the simulated tissue can include animal tissue) tissue shapes, sizes and consistency (Paragraph 0029 teaches the simulated tissue can be any of various types of tissue with varying shapes, sizes, consistencies, and characteristics based on the type of training desired).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco with the teachings of Reihsen, as both references and the claimed invention are directed to surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco to incorporate the teachings of the tissue model including human or animal representative tissue of various shapes, sizes, types, and consistency. Upon such modification, the method and system of Velasco would wherein the physical tissue model is arranged to represent various human or animal tissue shapes, sizes and consistency. One of ordinary skill in the art would have found this modification obvious as using a realistic tissue model representative of various shapes, sizes, and consistency of tissue is a known technique in the art used to improve a similar device (tissue model) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Reihsen with Velasco’s system in order to provide the user with a more realistic model to train.
Velasco in view of Reihsen does not teach wherein the physical tissue model is reconnectable to the circuitry and the computing and display unit is programable to represent an augmented video compatible with said tissue. However, Crowther teaches the computing and display unit is programable to represent an augmented video compatible with said tissue (Paragraphs 0024, 0037, 0045 teach the system can display different surgical experiences including the surgical fields based on the desired surgical training including the various body portions/tissue as shown in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of incorporating the tissue model from the cameras of Velasco and augmenting the video data to display an augmented video/simulation of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include the computing and display unit is programable to represent an augmented video compatible with said tissue. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate various surgical environments in is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen, Crowther, and Jabbour does not teach wherein the physical tissue model is reconnectable to the circuitry. However, Singh teaches a laparoscopic training device wherein the physical tissue model is reconnectable to the circuitry (Paragraph 0028 teaches the base plate housing circuitry is removable (reconnectable) to the device including the computing device and per Velasco in view of Reihsen the base plate supports the tissue model with circuitry to be connected through the base).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Singh, as the references and the claimed invention are directed to laparoscopic surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate the teachings of the tissue model and base being removable and reconnectable to the circuitry of the training device. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include wherein the physical tissue model is reconnectable to the circuitry. One of ordinary skill in the art would have found this modification obvious as having the tissue model with its circuitry be removable and reconnectable to the device circuitry is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Singh with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to provide trainees with various tissue models that can be interchanged based on the type of training desired.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Velasco in view of Reihsen, Crowther, and Jabbour as applied to claim 1 above, and further in view of Belzacq et al. (US PGPub 20170352295), hereinafter referred to as Belzacq.
In regards to claim 11, Velasco further teaches wherein the camera is arranged to track and extract data (Paragraph 0164 teach the system using the cameras to track the movement of the surgical instruments and user interaction). Velasco and Velasco in view of Reihsen does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model, which data is then used to generate visual representations of said tissue in the augmented video.
However, Crowther teaches which data is then used to generate visual representations of said tissue in the augmented video (Paragraphs 0032, 0038 teach using the visual data (camera data) and model manipulation data to generate augmented video including visual representations of tissue as seen in figures 3-5).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen with the teachings of Crowther, as the references and the claimed invention are directed to surgical training devices. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen to incorporate the teachings of using camera data and manipulation of the tissue model to generate an augmented video with visual representations of the tissue. Upon such modification, the method and system of Velasco in view of Reihsen would include which data is then used to generate visual representations of said tissue in the augmented video. One of ordinary skill in the art would have found this modification obvious as generating a mixed or augmented reality video to simulate a real surgical environment is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Crowther with Velasco in view of Reihsen’s system in order to provide trainees with consistent and realistic learning experiences to improve the training process (Crowther paragraph 0023).
Velasco in view of Reihsen, Crowther, and Jabbour does not teach the camera is arranged to track and extract data of the displacement of the physical tissue model. However, Belzacq teaches a laparoscopic simulation system with cameras arranged to track and extract data of the displacement of the physical tissue model (Paragraphs 0050-0052 teach the cameras track the tissue model and extracts/measures data such as the shape, contour, displacement, and deformation of the model).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasco in view of Reihsen, Crowther, and Jabbour with the teachings of Belzacq, as the references and the claimed invention are directed to laparoscopic surgical training devices including simulated tissue models. One of ordinary skill in the art would have known to modify Velasco in view of Reihsen, Crowther, and Jabbour to incorporate tracking the displacement and manipulation of the tissue model using the cameras. Upon such modification, the method and system of Velasco in view of Reihsen, Crowther, and Jabbour would include the camera is arranged to track and extract data of the displacement of the physical tissue model. One of ordinary skill in the art would have found this modification obvious as using the cameras to track the manipulation of the tissue model is a known technique in the art used to improve a similar device (laparoscopic surgical training device) in the same way. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Belzacq with Velasco in view of Reihsen, Crowther, and Jabbour’s system in order to track user manipulation of the tissue model and provide the computing system with data on the user manipulation for further analysis and processing of the user’s training.

Response to Arguments
Applicant's arguments filed July 7, 2022, see Remarks, have been fully considered but they are not persuasive. Applicant’s arguments with regards to the 35 USC 103 rejections, see page 12-13, are that the rejection uses impermissible hindsight as none of the references teach all of the claimed features thereby “reading too much from the disclosure in Reihsen” and “nothing in Reihsen remotely suggests the need of these multiple-step complex operations to produce the claimed features” of augmenting video data in real-time and displaying a simulation of a real laparoscopic surgery.
In response to applicant's argument that none of the references teach all of the claimed features, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to the interpretation of the references and reading from the disclosures, Examiner notes as discussed above Reihsen is used for teaching the tissue model including sensors capable of transmitting sensor data as signals. This signal data is received and interpreted by Velasco which teaches receiving various sensor data which would include the tissues sensor/signal data upon using the tissue model of Reihsen as a substitution for the tissue model of Velasco. The “complex operations” of generating the augmented reality are taught by the combination of Velasco and Crowther which use the sensor inputs of Velasco and Reihsen to generate and update the augmented reality display in real time.
Examiner will agree with Applicant’s argument that the combination of the prior art references does not necessarily teach a “multi-step complex” simulation, but the recited claims do not include limitations that recite the “many steps from raw sensor data to real-time augmented video surgery simulations”. Under the current claim limitations, the augmented reality is merely based on augmenting acquired video data based on sensor and signal data from the laparoscopic tools and tissue model to create a “merged video” augmented reality simulation of a laparoscopic surgery which is taught by the combination of prior art as discussed above. If Applicant amended the claims to include the “many steps from raw sensor data to real-time augmented video surgery simulations”, Examiner notes it would most likely overcome the currently recited prior art rejection but would require additional searching and consideration to determine allowability.

Conclusion
Accordingly, claim 5 is objected to and claims 1 and 5-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715